DETAILED ACTION
Claims 1-18 are considered in this office action. Claims 2-3, 5, 8-9, 11, 14-15 and 17 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Puya Partow –Navid on 03/23/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1.	(Currently Amended)  A method for adjusting a seat in a vehicle, comprising:
receiving a user input from a passenger to adjust the seat from a default position to a passenger adjusted position;
determining the passenger exited the vehicle;
 determining, in response to the passenger exiting the vehicle, a likelihood of the passenger returning to the vehicle based on a location of the vehicle where the passenger exited, services offered within a range of the location, information captured by a visual sensor of the vehicle, or a combination thereof; [[and]]
determining a seat adjustment action based on determining the likelihood, the seat adjustment action comprising: 
maintaining the passenger adjusted position when the likelihood of the passenger returning to the vehicle is greater than a threshold; and
adjusting the seat to the default position when the likelihood of the passenger returning to the vehicle is less than the threshold;
determining, based on an image, an identity of a person approaching the vehicle after the passenger exited the vehicle;
identifying the person as a previous passenger based on the determined identity; and
adjusting the seat to a position associated with the previous passenger.
2-3.	(Cancelled)
4.	(Currently Amended)  The method of claim 1, further comprising determining 
5.	(Cancelled)

6.	(Currently Amended)  The method of claim 1, further comprising capturing the image of the person approaching the vehicle via 
7.	(Currently Amended)  An apparatus for adjusting a seat in a vehicle, the apparatus comprising:
	a memory; and 
	at least one processor coupled to the memory, the at least one processor configured: 
to receive a user input from a passenger to adjust the seat from a default position to a passenger adjusted position;
to determine the passenger exited the vehicle;
to  determine, in response to the passenger exiting the vehicle, a likelihood of the passenger returning to the vehicle based on a location of the vehicle where the passenger exited, services offered within a range of the location, information captured by a visual sensor of the vehicle, or a combination thereof; [[and]]
to determine a seat adjustment action based on determining the likelihood, the seat adjustment action comprising: 
maintaining the passenger adjusted position when the likelihood of the passenger returning to the vehicle is greater than a threshold; and
adjusting the seat to the default position when the likelihood of the passenger returning to the vehicle is less than the threshold;
to determine, based on an image, an identity of a person approaching the vehicle after the passenger exited the vehicle;
to identify the person as a previous passenger based on the determined identity; and
to adjust the seat to a position associated with the previous passenger. 

8-9.	(Cancelled)
10.	(Currently Amended)  The apparatus of claim 7, in which the at least one processor is further configured to determine 
11.	(Cancelled)

12.	(Currently Amended)  The apparatus of claim 7, in which the at least one processor is further configured to capture the image of the person approaching the vehicle via 
13.	(Currently Amended)  A non-transitory computer-readable medium having program code recorded thereon for adjusting a seat in a vehicle, the program code executed by a processor and comprising:
program code to receive a user input from a passenger to adjust the seat from a default position to a passenger adjusted position;
program code to determine the passenger exited the vehicle;
program code to  determine, in response to the passenger exiting the vehicle, a likelihood of the passenger returning to the vehicle based on a location of the vehicle where the passenger exited, services offered within a range of the location, information captured by a visual sensor of the vehicle, or a combination thereof; [[and]]
program code to determine a seat adjustment action based on determining the likelihood, the seat adjustment action comprising:
maintaining the passenger adjusted position when the likelihood of the passenger returning to the vehicle is greater than a threshold; and
adjusting the seat to the default position when the likelihood of the passenger returning to the vehicle is less than the threshold;
program code to determine, based on an image, an identity of a person approaching the vehicle after the passenger exited the vehicle; 
program code to identify the person as a previous passenger based on the determined identity; and
program code to adjust the seat to a position associated with the previous passenger.
14-15.	(Cancelled)  
16.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, in which the program code further comprises program code to determine 
17.	(Cancelled)

18.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, in which the program code further comprises program code to capture the image of the person approaching the vehicle via 
 
Conclusion
Please refer to PTO-892 for relevant arts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDHESH K JHA/Primary Examiner, Art Unit 3668